  Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 1 of 14
        Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
     Plaintiff                      )
                                    )
     v.                             ) Civ. Action No.
                                    )
PENN VENTURE PARTNERS, L.P.         )
                                    )
     Defendant                      )
____________________________________)

        COMPLAINT FOR RECEIVERSHIP, INJUNCTIVE RELIEF
                    AND MONEY JUDGMENT

      COMES NOW Plaintiff, the United States of America, on behalf of its

agency, the United States Small Business Administration, and for its cause of

action states as follows:

      PARTIES, JURISDICTION AND VENUE

      1.     This is a civil action brought by the United States of America on

behalf of its agency, the United States Small Business Administration (hereinafter,

“SBA,” “Agency” or “Plaintiff”), whose central office is located at 409 Third

Street, S.W., Washington, D.C., 20416.

      2.     Defendant, Penn Venture Partners, L.P, (hereinafter, “PVP” or

“Defendant”) is a Delaware limited partnership that was designated with final

approval by SBA as a New Markets Venture Capital Company (hereinafter
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 2 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 2 of 14



“NMVCC”) under the Small Business Investment Act of 1958, as amended

(hereinafter, the “Act”) on or about August 2, 2002. PVP was assigned NMVCC

number 03/83-0003.

         3.   Jurisdiction is conferred on this Court by virtue of the Act, 15 U.S.C.

§§ 689l and 689m, and 28 U.S.C. § 1345.

         4.   PVP maintains its principal office and/or principal place of business at

132 State Street, Harrisburg, PA 17101. Venue is therefore proper under the Act,

15 U.S.C. §§ 689l and 689m, and under 28 U.S.C. § 1391(b).

         STATUTORY AND REGULATORY FRAMEWORK

         5.   The purposes of the Act and the New Markets Venture Capital

Program are to improve and stimulate the national economy, and small business in

particular, by stimulating and supplementing the flow of private equity capital and

long-term loan funds which small businesses need for sound financing of their

operations and growth and to further economic development and the creation of

wealth and job opportunities in low-income geographic areas and among

individuals living in such areas by encouraging developmental venture capital

investments in smaller enterprises primarily located in such areas. 15 U.S.C. §§

661 and 689a.

         6.   Congress authorized the SBA to carry out the provisions of the Act

and to


                                           2
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 3 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 3 of 14



prescribe regulations governing the operations of NMVCCs. SBA duly

promulgated such regulations which are set forth at Title 13 of the Code of Federal

Regulations, Part 108 (hereinafter, the “Regulations”).

      7.     PVP is a limited partnership organized solely for the purpose of

performing the functions and conducting the activities contemplated under the Act

and Regulations. 13 C.F.R § 108.100. SBA enters into a “Participation

Agreement” (as identified in 13 C.F.R. §§ 108.50 and §380) with each NMVCC

and provides financing to them to accomplish the purposes of the Act.

      8.     SBA is authorized to provide financial assistance in the form of

Leverage (defined in 13 C.F.R. § 108.50) to NMVCCs. SBA does this through the

guarantee of debentures (hereinafter, “Debentures”) issued by NMVCCs. 15

U.S.C.§ 689d.

      9.     Leverage provided to an NMVCC in the form of Debentures is subject

to the Regulations, including but not limited to the provisions of 13 C.F.R.

§§108.1810-1840. Section 108.1830(b) of the Regulations states that a Licensee

has a condition of Capital Impairment if its Capital Impairment Percentage

(identified in § 108.1840) exceeds 70% percent.

      10.    If an NMVCC violates, or fails to comply with, any of the provisions

of the Act or Regulations, all of its rights, privileges, and franchises may be

forfeited and the company may be declared dissolved. 15 U.S.C. §689m.


                                          3
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 4 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 4 of 14



      11.    Section 363 of the Act, 15 U.S.C. § 689l, provides that if SBA

determines that an NMVCC has engaged, or is about to engage, in any acts or

practices which constitute, or will constitute, a violation of the Act or Regulations,

the SBA may seek, from the appropriate United States District Court, an order

enjoining such act or practices, and upon a showing by the SBA that such NMVCC

has engaged, or is about to engage, in any such act or practices, a permanent or

temporary injunction, restraining order, or other order, shall be granted without

bond. In addition, the Court is authorized to appoint SBA to act as receiver for

such NMVCC. 15 U.S.C. § 689l.

      STATEMENT OF FACTS

      12.    PVP was approved and designated by SBA as an NMVCC and

entered into a Participation Agreement with SBA effective April 23, 2003. A true

and correct copy of that agreement is attached as Exhibit A. PVP was assigned

NMVCC number 03/83-0003, solely to do business under the provisions of the Act

and regulations promulgated thereunder. 13 C.F.R. § 108.100.

      13.    PVP’s Agreement of Limited Partnership, submitted to SBA by PVP

as part of the license application process, expressly provides that upon being

designated as a NMVCC, PVP would conduct only the activities of an NMVCC

under the Act.




                                          4
  Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 5 of 14
        Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 5 of 14



      14.    As an NMVCC, PVP may not engage in any activities other than

activities contemplated by the Act. 13 C.F.R. § 108.500.

      15.    Penn Venture Associates, LLC is the general partner of PVP. It was

organized solely for the purpose of being the general partner of a NMVCC. 13

C.F.R. § 108.160(a)(1).

      16.    In accordance with Section 355 of the Act, 15 U.S.C. §689d, SBA

provided Leverage to PVP through the guarantee of Debentures with a face value

totaling $15,000,000, plus interest.

      17.    SBA in turn issued guaranteed trust certificates on the payment of

principal and interest as provided in 15 U.S.C. § 698e under the full faith and

credit of the United States.

      18.    Nonperformance of any of the requirements of any Debenture or of

any written agreement with SBA constitutes a violation of the regulations. 13

C.F.R. § 107.507(a).

      19.    Failing to make timely payments to SBA is also a violation of the

Regulations that constitutes an event of default with opportunity to cure. 13 C.F.R.

§ 108.1810(f)(3).

      20.    Among other things, compliance with the terms of the Leverage

provided by SBA required that PVP not have a condition of Capital Impairment, as

that term is defined under the Regulations, 13 C.F.R. § 108.1830, which provides


                                          5
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 6 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 6 of 14



that an NMVCC such as PVP has a condition of Capital Impairment if its Capital

Impairment percentage exceeds seventy percent (70%). A condition of Capital

Impairment is an event of default with an opportunity cure. 13 C.F. R. §

108.1810(f)(5).

      21.    Repeated events of default result in an event of default with notice.

13 C.F.R. § 108.1810(d)(5).

      22.    SBA determined that PVP had committed a repeated event of default

by defaulting for a second time in failing to make timely payment to SBA of

principal and interest on one or more Debentures. SBA also determined that PVP

was more than 70% capitally impaired.

      23.    By letter dated March 8, 2016 (the “Notice of Violation”), SBA

informed PVP that it had committed a repeated event of default and that it had a

condition of Capital Impairment because its Capital Impairment Percentage was

90.6%, which was over the legal limit of 70% in § 108.1830(b). SBA provided

PVP an opportunity to cure its capital impairment under § 108.1810(g) of the

Regulations. SBA also gave PVP 15 days to pay SBA the defaulted amount of

$1,341,741.32 and informed PVP of further consequences if it failed to make the

payment, including SBA’s authority under the Regulations to accelerate the

Debentures under § 108.1810(e)(1) and seek a receivership under §

108.1810(e)(3). A true and correct copy of that letter is attached as Exhibit B.


                                          6
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 7 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 7 of 14



      24.    Although not required under the Regulations to offer PVP an

opportunity to cure its repeated default (because it was a repeated offense), SBA

gave it that opportunity in the Notice of Violation.

      25.    PVP failed to cure its condition of Capital Impairment and also failed

to make the required payment to SBA as provided in the Notice of Violation.

      26.    PVP’s repeated event of default entitled SBA to the remedies under §

108.1810(d) of the Regulations.

      27.    PVP’s condition of Capital Impairment constitutes non-compliance

with the terms of its Leverage under 13 C.F.R. §108.1830(a) and is a violation of

and an event of default under the Regulations, 13 C.F.R. §108.1810(f)(5). These

continuing violations of the Regulations and Act entitle SBA to the remedies in §

108.1810(g).

      28.    PVP failed to cure its capital impairment and failed to make the

payment as required by the Notice of Violation. SBA accelerated the unpaid

amount of the Debentures. In accordance with its trust certificate obligations under

15 U.S.C.§ 698e , SBA paid a total of $13,890,076.31 in principal and interest on

its guarantee for those Debentures in two separate purchases on February 29, 2016

and April 11, 2016. By letter dated June 10, 2016, SBA informed PVP of the

actions taken so far, including acceleration of the Debentures, and provided PVP




                                          7
  Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 8 of 14
        Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 8 of 14



15 days to pay in full all amounts owed to SBA. A true and correct copy of that

letter is attached as Exhibit C.

        29.   PVP subsequently made partial payments, but failed to pay SBA in

full.

        30.   In a letter agreement dated June 15, 2018, SBA agreed to forbear from

seeking a receivership of PVP under certain conditions until December 31, 2018.

A true and correct copy of that letter agreement is attached as Exhibit D.

        31.   Among other things, PVP agreed to execute a Stipulation for Entry of

Consent Order Appointing Receiver and a Consent Order of Receivership. PVP

did so on or about July 2, 2018.

        32.   Therefore, PVP consented in advance to SBA being appointed

receiver at any time after the term of forbearance has expired if by that time PVP

has not paid SBA in full of all amounts owed under the Debentures.

        33.   PVP has also waived any objection to the relief sought of SBA being

appointed its Receiver.

        34.   The forbearance period deadline elapsed on December 31, 2018.

        35.   PVP executed an updated Stipulation for Entry of Consent Order

Appointing Receiver and an updated Consent Order of Receivership on May 9,

2019. True and correct copies are attached as Exhibits E and F, respectively.




                                         8
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 9 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 9 of 14



      36.    Of the $11,004,658.65 owed to SBA in principal on or about June 15,

2018, PVP has made no further payments to SBA.

      37.    As of the date of this Complaint, PVP has not repaid SBA in full. The

amounts for each Debenture that PVP owes to SBA as of April 30, 2019 is broken

down in this table:

      Loan            Disbursed Maturity IntRate    Prin Balance         Accrued Int       Per Diem
      0300045604        1/31/2007 3/1/2017 5.826%   $        64,658.65   $      7,157.32   $           10.46
      0300045702        1/31/2007 3/1/2017 5.826%   $       200,000.00   $     22,138.80   $           32.37
      0300045800       12/21/2007 3/1/2018 5.205%   $     1,330,000.00   $    131,530.35   $          192.30
      0300045909       12/21/2007 3/1/2018 5.205%   $       135,000.00   $     13,350.83   $           19.52
      0300046001        1/31/2008 3/1/2018 4.723%   $     2,535,000.00   $    227,483.30   $          332.58
      0300046110        3/19/2008 9/1/2018 4.797%   $     1,270,000.00   $    115,751.61   $          169.23
      0300046208        3/19/2008 9/1/2018 4.797%   $     1,270,000.00   $    115,751.61   $          169.23
      0300046306        3/19/2008 9/1/2018 4.797%   $       255,000.00   $     23,241.47   $           33.98
      0300046404        4/24/2008 9/1/2018 5.050%   $     1,250,000.00   $    119,937.50   $          175.35
      0300046502        4/24/2008 9/1/2018 5.050%   $       115,000.00   $     11,034.25   $           16.13
      0300046600        4/24/2008 9/1/2018 5.050%   $     1,250,000.00   $    119,937.50   $          175.35
      0300046709        4/24/2008 9/1/2018 5.050%   $     1,330,000.00   $    127,613.50   $          186.57
      Totals                                        $ 11,004,658.65      $ 1,034,928.03    $        1,513.05


      38.    PVP remains in violation of the Regulations for failure to pay SBA in

full of all amounts owed, and SBA’s forbearance period has ended.

      39.    PVP also continues to have a Capital Impairment Percentage over

70% under § 108.1840 of the Regulations, directly resulting in a condition of

Capital Impairment in violation of § 108.1830(b) of the Regulations.

      40.    PVP does not dispute that it is in violation of the Regulations.

      41.    Section 364(b) of the Act, 15 U.S.C. §689m, provides that upon

determination and adjudication of noncompliance or violation of the Act or the



                                            9
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 10 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 10 of 14



Regulations, all of the rights, privileges and franchises of an NMVCC may be

forfeited and the NMVCC may be declared dissolved.

      42.    Section 363 of the Act, 15 U.S.C. § 689l, provides that, whenever in

the judgment of SBA, an NMVCC, or any other person, has engaged in or is about

to engage in any acts or practices which constitute or will constitute a violation of

the Act or of any rule or regulation under this Act, or of any order issued under the

Act, then SBA may make application to the proper district court of the United

States or a court of any place subject to the jurisdiction of the United States for an

order enjoining such acts or practices, or for an order enforcing compliance with

such provision, rule, regulation, or order, and such courts shall have jurisdiction of

such actions, and upon a showing that such NMVCC or other person has engaged

or is about to engage in such acts or practices, a permanent or temporary

injunction, restraining order, or other order, shall be granted without bond. The

Court may also appoint SBA to act as receiver for such NMVCC.

                                   COUNT ONE

Violation of SBA Regulations for Repeated Event of Default for Non-Payment
                  13 C.F.R. §§ 108.507(a) and 1810(d)(5)

      43.    Paragraphs 1 through 42 are incorporated herein by reference.

      44.    PVP committed a Repeated Event of Default by failing to make

timely payment of principal and interest to SBA for a second time. SBA provided

written notice to PVP of this Repeated Event of Default under § 108.1810(d)(5).
                                          10
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 11 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 11 of 14



      45.    SBA is entitled to any and all remedies under § 1810(e) under the

Regulations, including the seeking of appointment of SBA as PVP’s receiver.

                                  COUNT TWO

             Violation of SBA Regulations for Capital Impairment
                  13 C.F.R. §§ 108.1830(b) and 108.1818(f)(5)

      46.    Paragraphs 1 through 45 are incorporated herein by reference.

      47.    PVP has an uncured condition of Capital Impairment as that term is

defined under the Regulations, 13 C.F.R. § 108.1830(b), which provides that an

NMVCC such as Defendant has a condition of Capital Impairment if its Capital

Impairment percentage exceeds seventy percent (70%).

      48.    SBA has determined, and PVP does not dispute, that its Capital

Impairment is in excess of 70%.

      49.    SBA has determined that PVP is not in compliance with its terms of

Leverage due to its uncured condition of Capital Impairment.

      50.    PVP has failed to cure its Capital Impairment and SBA has

determined that PVP is in violation and default of the Regulations, 13 C.F.R.

§108.1810(f)(5).

      51.    As a consequence of PVP’s continuing violation of the Regulations,

SBA is entitled to the injunctive relief provided under the Act, including the

appointment of SBA as Receiver of PVP, and PVP has signed a consent judgment

and order agreeing to the relief requested by SBA.
                                         11
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 12 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 12 of 14



                                  COUNT THREE

                                  Money Judgment

       52.     Paragraphs 1 through 51 are incorporated herein by reference.

       53.     PVP duly authorized and executed the Debentures in favor of SBA.

       54.     PVP is in default in payment of the Debentures beyond any applicable

cure period.

       55.     PVP owes a debt to SBA of $11,004,658.65 in principal and

$1,034,928.03 in accrued interest as of April 30, 2019, with additional interest

accruing at $1,513.05/day after April 30, 2019.

       56.     SBA is entitled to a money judgment for the amounts owed to it by

PVP.

       57.     SBA is entitled to post-judgment interest under 28 U.S.C. § 1961.

       WHEREFORE, Plaintiff prays as follows:

       A.      That injunctive relief, both preliminary and permanent in nature, be

granted restraining PVP, its partners, managers, officers, agents, employees and

other persons acting in concert or participation therewith from: (1) making any

disbursements of PVP’s funds; (2) using, investing, conveying, disposing,

executing or encumbering in any fashion any or all funds or assets of PVP,

wherever located; or (3) further violating the Act or the Regulations promulgated

thereunder;


                                          12
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 13 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 13 of 14



      B.       That this Court determines and adjudicates PVP’s noncompliance

with the requirements of the NMVCC participation agreement and Debentures and

violation of the Act and the Regulations promulgated thereunder;

      C.       That in accordance with 15 U.S.C. § 689l this Court take exclusive

jurisdiction of PVP, and all of its assets, wherever located and appoint SBA as

permanent receiver of PVP for the purpose of liquidating all of PVP’s assets and

satisfying the claims of its legitimate creditors there from in the order of priority as

determined by this Court, and pursuing causes of action available to PVP, as

appropriate.

      D.       That this Court orders that PVP shall no longer be able to operate

pursuant to the participation agreement with SBA as an NMVCC upon the wind-up

and conclusion of the receivership thereof.

      E.       That this Court grants such other and further relief as may be deemed

just and proper.

      F.       That this Court enter a judgment in favor of SBA against PVP in the

amount of $12,039,586.68 as of April 30, 2019, consisting of principal in the

amount of $11,004,658.65 plus accrued interest of $1,034,928.03 through April 30,

2019, with a per diem interest rate of $1,513.05 per day from April 30, 2019

through the date of entry of this Order (as reduced by previous principal and




                                          13
 Case 1:19-mc-00064 Document 2 Filed 07/26/19 USDC Colorado Page 14 of 14
       Case 1:19-cv-01217-JEJ Document 1 Filed 07/22/19 Page 14 of 14



interest payments received by SBA), plus post judgment interest in favor of SBA

pursuant to 28 U.S.C. § 1961.

                                Respectfully submitted,

                                DAVID J. FREED
                                United States Attorney

Dated: July 23, 2019             /s/ Samuel S. Dalke
                                Samuel S. Dalke
                                Assistant U.S. Attorney
                                PA Bar No. 311803
                                228 Walnut Street, 2nd Floor
                                P.O. Box 11754
                                Harrisburg, PA 17108-1754
                                Tel: (717) 221-4482
                                samuel.s.dalke@usdoj.gov

                                U.S. SMALL BUSINESS ADMINISTRATION

Dated: July 23, 2019            By: /s/ Thomas W. Rigby
                                Thomas W. Rigby
                                Assistant General Counsel for SBIC Liquidation
                                U.S. Small Business Administration
                                Office of General Counsel
                                409 Third Street, Seventh Floor
                                Washington, D.C. 20416
                                Telephone: (202) 619-1610
                                Facsimile: (202) 481-5866
                                Email: thomas.rigby@sba.gov

                                Arlene M. Embrey, Trial Attorney
                                U.S. Small Business Administration
                                Office of General Counsel
                                409 Third Street, Seventh Floor
                                Washington, D.C. 20416
                                Telephone: (202) 205-6976
                                Facsimile: (202) 481-0324
                                Email: arlene.embrey@sba.gov

                                        14
